CONKLING, District Judge.
I can perceive no sufficient reason why the pendency of the creditor’s petition, on which no decree of bankruptcy has yet been granted, should be considered a bar to the right of voluntary petition, secured by the act to the debtor. The act contains no such limitation of this right. The debtor may have good reasons for wishing to exercise it, notwithstanding the prior prosecution of a petition in invitum. He may be apprehensive that it may be voluntarily abandoned; or he may know that the charges it makes against him are unfounded, and think proper to contest their truth, and thus defeat the petition. I cannot see that any injury can possibly be done to creditors by allowing this practice, while in one respect it is advantageous, by giving them the benefit of the petitioner’s schedules ■of debts and property without expense.